ORDER
On July 5, 2006, this court suspended respondent from the practice of law for a period of 60 days. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent William F. Jones is reinstated to the practice of law in the State of Minnesota subject to his successful completion of the professional responsibility portion of the state bar examination by July 5, 2007.
BY THE COURT:
/s/Helen M. Meyer Associate Justice